182 F.2d 250
86 U.S.App.D.C. 408
WITT,v.WITT.
No. 10392.
United States Court of Appeals District of Columbia Circuit.
Argued March 7, 1950.Decided May 8, 1950.

Mr. Charles W. Prettyman of the Bar of the Court of Appeals of Maryland, Rockville, Md., pro hac vice, by special leave of Court, with whom Mr. William C. DeLacy, Washington, D.C., was on the brief, submitted for appellant.
Mr. Robert C. Handwerk, Washington, D.C., with whom Mr. Donald K. Staley, Washington, D.C., was on the brief, for appellee.
Before WILBUR K. MILLER, PROCTOR and WASHINGTON, Circuit judges.
PROCTOR, Circuit Judge.


1
This controversy involves the beneficial ownership of a promissory note made payable to 'Ewald Witt and Alta Witt,' the parties to this appeal.  They were then husband and wife.  Appellant makes claim to the whole note and seeks a resulting trust in his favor.  Appellee admits that the note covers money of appellant loaned to the makers, but contends that it was made payable to both her and appellant at his direction, to effectuate a gift by him to her.  They are now divorced.  She has actual possession of the note and claims co-ownership thereof.


2
The district court, after trial, found from the evidence that appellant made a gift to appellee, with sufficient delivery, investing her with title to a one-half interest in the note, including principal and interest, citing Kosters v. Hoover, 1938, 69 App.D.C. 66, 69, 98 F.2d 595; Ciffo v. Ciffo, 1915, 44 App.D.C. 217, 223, in support of its conclusions.  Accordingly the court refused to impress the note with a resulting trust in appellant's favor.


3
The appendix contains none of the evidence before the trial judge.  We must therefore assume that it was sufficient to support his findings.  Upon the basis of those findings, we agree with the trial judge that there was a consummated and effectual gift to appellee of a one-half interest in the note, and that she is a co-owner thereof.  Accordingly the judgement is


4
Affirmed.